In the United States Court of Federal Claims
                              OFFICE OF SPECIAL MASTERS
                                       No. 15-1024V
                                  Filed: March 28, 2017

* * * * * * * * * * * * *                    *       Special Master Sanders
CORNELIOUS PRYSOCK,                          *
                                             *       Joint Stipulation on Damages; Influenza
               Petitioner,                    *      (“Flu”) Vaccine; Guillain-Barre Syndrome
                                              *      (“GBS”); Annuity.
v.                                            *
                                              *
SECRETARY OF HEALTH                           *
AND HUMAN SERVICES,        *
                           *
         Respondent.       *
* * * * * * * * * * * * * *
Simina Vourlis, Law Offices of Simina Vourlis, Columbus, OH, for Petitioner.
Darryl Wishard, United States Department of Justice, Washington, DC, for Respondent.

                                           DECISION1

        On September 14, 2015, Cornelious Prysock (“Petitioner”) filed a petition for
compensation pursuant to the National Vaccine Injury Compensation Program.2 42 U.S.C. §§
300aa-1 to -34 (2012). Petitioner alleged that as a result of an influenza (“flu”) vaccine
administered on October 22, 2012, he suffered from Guillain-Barre Syndrome (“GBS”). See
Stipulation for Award at ¶¶ 1-4, filed March 28, 2017. Petitioner further alleged that he
experienced symptoms of this injury for more than six months. Id. at ¶ 4.

       On March 28, 2017, the parties filed a stipulation in which they state that a decision should
be entered awarding compensation to Petitioner. Respondent denies that the flu vaccine caused


1
 This decision shall be posted on the United States Court of Federal Claims’ website, in
accordance with the E-Government Act of 2002, 44 U.S.C. § 3501 note (2012) (Federal
Management and Promotion of Electronic Government Services). In accordance with Vaccine
Rule 18(b), a party has 14 days to identify and move to delete medical or other information that
satisfies the criteria in § 300aa-12(d)(4)(B). Further, consistent with the rule requirement, a
motion for redaction must include a proposed redacted decision. If, upon review, the
undersigned agrees that the identified material fits within the requirements of that provision, such
material will be deleted from public access.
2
  The Program comprises Part 2 of the National Childhood Vaccine Injury Act of 1986, 42
U.S.C. §§ 300aa-10 et seq. (hereinafter “Vaccine Act,” “the Act,” or “the Program”). Hereafter,
individual section references will be to 42 U.S.C. § 300aa of the Act.
Petitioner’s GBS or any other injury, and denies that Petitioner’s current disabilities are the result
of a vaccine-related injury. Nevertheless, the parties agree to the joint stipulation, attached hereto
as Appendix A. The undersigned finds the stipulation reasonable and adopts it as the decision of
the Court in awarding damages, on the terms set forth therein.

        The parties stipulate that Petitioner shall receive the following compensation:

              a. A lump sum of $817,143.29, which amount represents compensation for first
                 year life care expenses ($185,647.00), lost earnings ($380,000.00), pain and
                 suffering ($250,000.00), and past unreimbursable expenses ($1,496.29), in the
                 form of a check payable to petitioner;

              b. A lump sum of $22,362.04, which amount represents reimbursement of a lien
                 for services rendered on behalf of petitioner, Cornelious Prysock, in the form
                 of a check payable jointly to petitioner and

                                      Treasurer, State of Ohio
                                      Ohio Tort Recovery Unit
                                   350 Worthington Road, Suite G
                                       Westerville, Ohio 43082
                                       Case Number: 1045910

                 Petitioner agrees to endorse this payment to the State of Ohio; and

              c. An amount sufficient to purchase the annuity contract described in
                 paragraph 10 of the attached stipulation, paid to the life insurance company
                 from which the annuity will be purchased (the “Life Insurance Company”).

Id. at ¶ 8.

      The undersigned approves the requested amount for Petitioner’s compensation.
Accordingly, an award should be made consistent with the stipulation.

       In the absence of a motion for review filed pursuant to RCFC Appendix B, the clerk of the
court SHALL ENTER JUDGMENT in accordance with the terms of the parties’ stipulation.3

        IT IS SO ORDERED.

                                               s/Herbrina D. Sanders
                                               Herbrina D. Sanders
                                               Special Master




3
 Pursuant to Vaccine Rule 11(a), entry of judgment is expedited by the parties’ joint filing of
notice renouncing the right to seek review.
                                                   2